                              Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 1 of 29


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                     Trademark/Service Mark Application, Principal Register
                                                                 TEAS Plus Application
                                                                       Serial Number: 90321808
                                                                       Filing Date: 11/16/2020

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                       The table below presents the data as entered.

                                              Input Field                                                                Entered
             TEAS Plus                                                                  YES
             MARK INFORMATION
                                                                                        \\TICRS\EXPORT18\IMAGEOUT
             *MARK
                                                                                        18\903\218\90321808\xml1 \ FTK0002.JPG
             *SPECIAL FORM                                                              YES
             USPTO-GENERATED IMAGE                                                      NO
             LITERAL ELEMENT                                                            DP Bakeshop, East Nola
             *COLOR MARK                                                                NO
             *COLOR(S) CLAIMED
             (If applicable)

                                                                                        The mark consists of a white background and a black circle
                                                                                        surrounding the words "DP Bakeshop" in the center, an artistic
             *DESCRIPTION OF THE MARK
             (and Color Location, if applicable)
                                                                                        interpretation of Asian characters to the left of center, and the
                                                                                        words "East Nola" to the right of center, all written or drawn in
                                                                                        black.
             PIXEL COUNT ACCEPTABLE                                                     NO
             PIXEL COUNT                                                                1200 x 554
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             The Gemini Society, LLC
             *MAILING ADDRESS                                                           1213 W. Slaughter Lane, Ste. 110
             *CITY                                                                      Austin
             *STATE
                                                                                        Texas
             (Required for U.S. applicants)

             *COUNTRY/REGION/JURISDICTION/U.S. TERRITORY                                United States
             *ZIP/POSTAL CODE
                                                                                        78748
             (Required for U.S. and certain international addresses)

             PHONE                                                                      512-906-0016
             *EMAIL ADDRESS                                                             XXXX


                                                                                                                                     EXHIBIT B
        Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 2 of 29


LEGAL ENTITY INFORMATION
*TYPE                                                LIMITED LIABILITY COMPANY
* STATE/COUNTRY/REGION/JURISDICTION/U.S. TERRITORY
                                                     Texas
WHERE LEGALLY ORGANIZED

GOODS AND/OR SERVICES AND BASIS INFORMATION
* INTERNATIONAL CLASS                                043
                                                     Restaurant; Restaurant and café services; Restaurant services;
                                                     Restaurant services featuring sandwiches; Restaurant services
*IDENTIFICATION
                                                     featuring bread and baked goods; Restaurants featuring home
                                                     delivery
*FILING BASIS                                        SECTION 1(a)
   FIRST USE ANYWHERE DATE                           At least as early as 09/27/2017
   FIRST USE IN COMMERCE DATE                        At least as early as 09/27/2017
   SPECIMEN FILE NAME(S)

                                                     SPE0-1-758757178-20201116
   ORIGINAL PDF FILE
                                                     131903584308 . DP Spec 1.pdf

   CONVERTED PDF FILE(S)                             \\TICRS\EXPORT18\IMAGEOUT
   (1 page)                                          18\903\218\90321808\xml1\ FTK0003.JPG
                                                     SPE0-1-758757178-20201116
   ORIGINAL PDF FILE
                                                     131903584308 . DP Spec 2.pdf

   CONVERTED PDF FILE(S)                             \\TICRS\EXPORT18\IMAGEOUT
   (4 pages)                                         18\903\218\90321808\xml1\ FTK0004.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0005.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0006.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0007.JPG
                                                     SPE0-1-758757178-20201116
   ORIGINAL PDF FILE
                                                     131903584308 . DP Spec 3 .pdf

   CONVERTED PDF FILE(S)                             \\TICRS\EXPORT18\IMAGEOUT
   (9 pages)                                         18\903\218\90321808\xml1\ FTK0008.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0009.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0010.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0011.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0012.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0013.JPG
                                                     \\TICRS\EXPORT18\IMAGEOUT
                                                     18\903\218\90321808\xml1\ FTK0014.JPG
         Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 3 of 29


                                           \\TICRS\EXPORT18\IMAGEOUT
                                           18\903\218\90321808\xml1\ FTK0015.JPG
                                           \\TICRS\EXPORT18\IMAGEOUT
                                           18\903\218\90321808\xml1\ FTK0016.JPG
                                           SPE0-1-758757178-20201116
   ORIGINAL PDF FILE
                                           131903584308 . DP Spec 4.pdf

   CONVERTED PDF FILE(S)                   \\TICRS\EXPORT18\IMAGEOUT
   (3 pages)                               18\903\218\90321808\xml1\ FTK0017.JPG
                                           \\TICRS\EXPORT18\IMAGEOUT
                                           18\903\218\90321808\xml1\ FTK0018.JPG
                                           \\TICRS\EXPORT18\IMAGEOUT
                                           18\903\218\90321808\xml1\ FTK0019.JPG
                                           SPE0-1-758757178-20201116
   ORIGINAL PDF FILE
                                           131903584308 . DP Spec 5.pdf

   CONVERTED PDF FILE(S)                   \\TICRS\EXPORT18\IMAGEOUT
   (1 page)                                18\903\218\90321808\xml1\ FTK0020.JPG
                                           SPE0-1-758757178-20201116
   ORIGINAL PDF FILE
                                           131903584308 . DP Spec 6.pdf

   CONVERTED PDF FILE(S)                   \\TICRS\EXPORT18\IMAGEOUT
   (1 page)                                18\903\218\90321808\xml1\ FTK0021.JPG
                                           SPE0-1-758757178-20201116
   ORIGINAL PDF FILE
                                           131903584308 . DP Spec 7.pdf

   CONVERTED PDF FILE(S)                   \\TICRS\EXPORT18\IMAGEOUT
   (1 page)                                18\903\218\90321808\xml1\ FTK0022.JPG
                                           SPE0-1-758757178-20201116
   ORIGINAL PDF FILE
                                           131903584308 . DP Spec 8.pdf

   CONVERTED PDF FILE(S)                   \\TICRS\EXPORT18\IMAGEOUT
   (1 page)                                18\903\218\90321808\xml1\ FTK0023.JPG
                                           Screenshots of Applicant's website, including images of menus
   SPECIMEN DESCRIPTION                    and the online ordering platform, and screenshots of
                                           Applicant's social media pages
ADDITIONAL STATEMENTS SECTION
*TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

*CLAIMED PRIOR REGISTRATION
(if applicable)

*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

ATTORNEY INFORMATION
NAME                                       Adrian Resendez
ATTORNEY BAR MEMBERSHIP NUMBER             XXX
YEAR OF ADMISSION                          XXXX
         Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 4 of 29


U.S. STATE/ COMMONWEALTH/ TERRITORY             XX
FIRM NAME                                       Brough & Resendez PLLC
STREET                                          1213 W. Slaughter Lane, Ste. 100
CITY                                            Austin
STATE                                           Texas
COUNTRY/REGION/JURISDICTION/U.S. TERRITORY      United States
ZIP/POSTAL CODE                                 78748
PHONE                                           512-792-9510
EMAIL ADDRESS                                   adrian@bandrlaw.com
OTHER APPOINTED ATTORNEY                        Katie Gallagher
CORRESPONDENCE INFORMATION
NAME                                            Adrian Resendez
PRIMARY EMAIL ADDRESS FOR CORRESPONDENCE        adrian@bandrlaw.com
SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES)   katie@bandrlaw.com
FEE INFORMATION
APPLICATION FILING OPTION                       TEAS Plus
NUMBER OF CLASSES                               1
APPLICATION FOR REGISTRATION PER CLASS          225
*TOTAL FEES DUE                                 225
*TOTAL FEES PAID                                225
SIGNATURE INFORMATION
* SIGNATURE                                     /Adrian Resendez/
* SIGNATORY'S NAME                              Adrian Resendez
* SIGNATORY'S POSITION                          Attorney of record, Texas Bar member
SIGNATORY'S PHONE NUMBER                        512-792-9510
* DATE SIGNED                                   11/16/2020
                              Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 5 of 29


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                           Trademark/Service Mark Application, Principal Register

                                                                     TEAS Plus Application

                                                                       Serial Number: 90321808
                                                                       Filing Date: 11/16/2020
To the Commissioner for Trademarks:

MARK: DP Bakeshop, East Nola (stylized and/or with design, see mark)
The literal element of the mark consists of DP Bakeshop, East Nola. The applicant is not claiming color as a feature of the mark. The mark
consists of a white background and a black circle surrounding the words "DP Bakeshop" in the center, an artistic interpretation of Asian
characters to the left of center, and the words "East Nola" to the right of center, all written or drawn in black.
The applicant, The Gemini Society, LLC, a limited liability company legally organized under the laws of Texas, having an address of
   1213 W. Slaughter Lane, Ste. 110
   Austin, Texas 78748
   United States
   512-906-0016(phone)
   XXXX

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
International Class 043: Restaurant; Restaurant and café services; Restaurant services; Restaurant services featuring sandwiches; Restaurant
services featuring bread and baked goods; Restaurants featuring home delivery

Use in Commerce: The applicant is using the mark in commerce on or in connection with the identified goods/services. The applicant attaches, or
will later submit, one specimen as a JPG/PDF image file showing the mark as used in commerce on or in connection with any item in the class of
listed goods/services, regardless of whether the mark itself is in the standard character format or is a stylized or design mark. The specimen image
file may be in color, and the image must be in color if color is being claimed as a feature of the mark.

In International Class 043, the mark was first used by the applicant or the applicant's related company or licensee predecessor in interest at least
as early as 09/27/2017, and first used in commerce at least as early as 09/27/2017, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) Screenshots of Applicant's website, including images of menus and the online ordering platform, and
screenshots of Applicant's social media pages.

Original PDF file:
SPE0-1-758757178-20201116 131903584308 . DP Spec 1.pdf
Converted PDF file(s) (1 page)
Specimen File1
Original PDF file:
SPE0-1-758757178-20201116 131903584308 . DP Spec 2.pdf
Converted PDF file(s) (4 pages)
Specimen File1
Specimen File2
Specimen File3
Specimen File4
Original PDF file:
SPE0-1-758757178-20201116 131903584308 . DP Spec 3 .pdf
Converted PDF file(s) (9 pages)
Specimen File1
Specimen File2
Specimen File3
Specimen File4
                  Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 6 of 29


Specimen File5
Specimen File6
Specimen File7
Specimen File8
Specimen File9
Original PDF file:
SPE0-1-758757178-20201116 131903584308        . DP Spec 4.pdf
Converted PDF file(s) (3 pages)
Specimen File1
Specimen File2
Specimen File3
Original PDF file:
SPE0-1-758757178-20201116 131903584308        . DP Spec 5.pdf
Converted PDF file(s) (1 page)
Specimen File1
Original PDF file:
SPE0-1-758757178-20201116 131903584308        . DP Spec 6.pdf
Converted PDF file(s) (1 page)
Specimen File1
Original PDF file:
SPE0-1-758757178-20201116 131903584308        . DP Spec 7.pdf
Converted PDF file(s) (1 page)
Specimen File1
Original PDF file:
SPE0-1-758757178-20201116 131903584308        . DP Spec 8.pdf
Converted PDF file(s) (1 page)
Specimen File1




The owner's/holder's proposed attorney information: Adrian Resendez. Other appointed attorneys are Katie Gallagher. Adrian Resendez of
Brough & Resendez PLLC, is a member of the XX bar, admitted to the bar in XXXX, bar membership no. XXX, and the attorney(s) is located at
   1213 W. Slaughter Lane, Ste. 100
   Austin, Texas 78748
   United States
   512-792-9510(phone)
   adrian@bandrlaw.com

Adrian Resendez submitted the following statement: The attorney of record is an active member in good standing of the bar of the highest court
of a U.S. state, the District of Columbia, or any U.S. Commonwealth or territory.

The applicant's current Correspondence Information:
   Adrian Resendez
    PRIMARY EMAIL FOR CORRESPONDENCE: adrian@bandrlaw.com
    SECONDARY EMAIL ADDRESS(ES) (COURTESY COPIES): katie@bandrlaw.com


Requirement for Email and Electronic Filing: I understand that a valid email address must be maintained by the applicant owner/holder and
the applicant owner's/holder's attorney, if appointed, and that all official trademark correspondence must be submitted via the Trademark
Electronic Application System (TEAS).
A fee payment in the amount of $225 has been submitted with the application, representing payment for 1 class(es).

                                                                  Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

              The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
                  Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 7 of 29


              The mark is in use in commerce and was in use in commerce as of the filing date of the application on or in connection with the
              goods/services in the application;
              The specimen(s) shows the mark as used on or in connection with the goods/services in the application and was used on or in
              connection with the goods/services in the application as of the application filing date; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce and had a bona fide intention to use the mark in commerce as
              of the application filing date on or in connection with the goods/services in the application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /Adrian Resendez/ Date: 11/16/2020
Signatory's Name: Adrian Resendez
Signatory's Position: Attorney of record, Texas Bar member
Signatory's Phone Number: 512-792-9510
Payment Sale Number: 90321808
Payment Accounting Date: 11/16/2020

Serial Number: 90321808
Internet Transmission Date: Mon Nov 16 14:22:47 ET 2020
TEAS Stamp: USPTO/FTK-XX.XX.XX.XXX-20201116142247393
032-90321808-750617a2a4f91d6eaadc423bf7a
dcca1ee1db06421e2384fb236f29f5129fdfc40-
CC-22465345-20201116131903584308
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 8 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 9 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 10 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 11 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 12 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 13 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 14 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 15 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 16 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 17 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 18 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 19 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 20 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 21 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 22 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 23 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 24 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 25 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 26 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 27 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 28 of 29
Case 2:21-cv-01109-CJB-JVM Document 1-2 Filed 06/08/21 Page 29 of 29
